
	
		III
		111th CONGRESS
		1st Session
		S. RES. 61
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2009
			Mr. Voinovich (for
			 himself and Mr. Brown) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			March 23, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commending the Columbus Crew Major League
		  Soccer Team for winning the 2008 Major League Soccer Cup.
	
	
		Whereas, on Sunday, November 23, 2008, the Columbus Crew
			 defeated the New York Red Bulls by a score of 3–1 to win the 2008 Major League
			 Soccer (MLS) Cup;
		Whereas the Columbus Crew led the league with a record of
			 17 wins, 7 losses, and 6 draws and scored 50 regular season goals and 8 playoff
			 goals;
		Whereas Columbus Crew head coach Sigi Schmid was named the
			 2008 MLS Coach of the Year and became the first MLS Coach to win an MLS Cup
			 with two different teams;
		Whereas Columbus Crew forward Guillermo Barros Schelotto
			 was named the 2008 MLS Most Valuable Player and led the league with 19 regular
			 season assists and 6 playoff assists;
		Whereas Columbus Crew defender Chad Marshall was named the
			 2008 MLS Defender of the Year;
		Whereas Columbus Crew forward Alejandro Moreno led the
			 team in scoring with 9 regular season goals and 1 playoff goal;
		Whereas Columbus Crew goalkeeper Will Hesmer had 17 wins,
			 97 saves, and 10 shutouts in 29 regular season games;
		Whereas Alejandro Moreno, Chad Marshall, and Frankie
			 Hejduk all scored goals in the MLS Cup Championship game;
		Whereas the Columbus Crew was the winner of the 2008 MLS
			 Supporters’ Shield for being the team with the best regular season
			 record;
		Whereas Columbus Crew Captain Frankie Hejduk led the team
			 to its first MLS Cup since the team’s creation in 1994; and
		Whereas the Columbus Crew, along with its supporters, has
			 energized Columbus and brought great pride to the State of Ohio: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Columbus Crew on winning the 2008 Major League Soccer Cup;
			(2)recognizes the
			 achievements of Sigi Schmid, Chad Marshall, Guillermo Barros Schelotto, and the
			 other members of the Columbus Crew for their tireless work ethic and
			 championship form;
			(3)salutes the
			 support of the Columbus Crew fan groups, including the Hudson Street Hooligans,
			 the Crew Union, La Turbina Amarilla, and the rest of the Nordecke for
			 unwavering dedication to the Columbus Crew; and
			(4)expresses the
			 hope that the Columbus Crew and Major League Soccer will continue to inspire
			 soccer fans and players throughout Ohio, the United States, and the
			 world.
			
